ON appellant’s motion for rehearing.
MORRISON, Judge.
Appellant’s able attorney in a scholarly brief has again presented for our consideration the many alleged errors reflected by his bills of exception. We shall limit our discussion here to one question.
In our original opinion, we did not discuss the legal effect of appellant’s testimony concerning the finding of the marijuana in the flour can.
The general rule has often been expressed by this court as follows:
“. . . a judgment will not be reversed because of the admission of testimony of officers respecting facts ascertained upon an illegal search where the same facts were testified to by . . . the appellant himself.” 4 Tex. Juris., Sec. 414, p. 589.
The officers testified that they entered the home of the accused, went to the kitchen, reached in a flour can, and withdrew certain marijuana cigarettes.
*392Appellant testified that the officers entered his home, went to the kitchen, came back with a flour can; and he saw what the officer said were marijuana cigarettes when the officer took them out of the can.
Appellant contends that such testimony does not comply with the rule above stated, because, in his testimony, he did not admit that he knowingly possessed the marijuana, nor that he had any guilty knowledge of its presence in the kitchen, nor that he owned it.
We do not feel that the rule stated requires such testimony on his part to make the evidence admissible. The officers themselves could not have testified as to any of the matters mentioned.
His testimony and that of the officers were substantially the same, and this is sufficient to bring the rule into operation.
In Soble v. State, 153 Tex. Cr. R. 629, 218 S. W. 2d 195, the officers testified that they found certain articles in the garage of the accused. The accused testified that the articles were found therein, but stated that they had not come from the burglarized premises, as had been the theory of the State. There, we said, “One may not complain of the receipt in evidence of facts he also puts in evidence.”
In Limbrick v. State, 117 Tex. Cr. R. 578, 36 S. W. 2d 1026, we said:
“It may be added that appellant took the witness stand and testified to the fact that the slaughtered hogs found by the officer were in the smokehouse. Having testified to substantially the same facts embraced in the testimony of the officer touching the result of the search, appellant is in no position to assert that the reception of said testimony, if error, was harmful. Jones v. State (Tex. Cr. App.) 27 S. W. 2d 180.”
An examination of the record in this case reveals that Limbrick testified that he had two hogs in his smokehouse and that they were his own hogs which he had raised.
Even though the accused may not have given his consent for the officers to enter and search, we think his testimony about the marijuana in the flour can was sufficient to corroborate the confession as to the corpus delicti.
*393Remaining convinced that we properly disposed of this cause originally, the appellant’s motion for rehearing is overruled.